Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed in the instant response have been fully considered but they are not persuasive.
Applicant traverses the 102 rejections of record under Hamza by arguing that paragraphs 0132-0133 of Hamza “as disclosing features related to a single track of an ISOBMFF file including information for representing a type of the point cloud data in the single track” and “are found to be limited to discussing metadata for a PCC bitstream which appears in a global header and in a header of a group of frames unit, where the global header is applicable to all GOF units within the stream”. Applicant then argues that “the metadata track of Hamza” “appears in a global header and is appliable (sp) to all GOF units within the stream. Thus, the metadata cannot be asserted as being equivalent to information that is included in a single track that represents a type of at least one of the geometry data, the attribute data, or the occupancy data that is encapsulated in a sample in the single track.” 
However, this argument fails to fully consider the teachings of Hamza as shown in the rejection. Hamza taught within paragraph 0091 that “Referring to FIG. 3, bitstreams, e.g., generated video bitstreams, and metadata may be multiplexed together to generate a V-PCC bitstream.” Hamza also taught in paragraphs 0095-0096 that the “tracks” can be “V-PCC units” each having a “unit header” and “unit payload” and that “V-PCC units with unit types 2, 3, and 4, may respectively be defined (e.g., in the V-PCC CD) as occupancy, geometry, and attribute data units. These data units represent three (e.g., main) components (e.g., needed) for may be mapped to individual tracks, for example, within a container file. According to embodiments, component streams for a V-PCC stream may include any of: (1) one or more (e.g., two or three) video streams for any of geometry or texture information; and (2) one or more timed-metadata stream for any of occupancy map or auxiliary information.” Therefore, these teachings clearly show that the “track” or “tracks” are not merely limited to “metadata” as alleged by Applicant, rather, Hamza teaches that the file may comprise a single track such that, in a single track embodiment as claimed, Hamza does reasonably teach that a file may only require a single track or also, as “encapsulated”, “V-PCC unit” or “ISOMBFF box” such that, as taught in paragraph 0105 that the track or tracks be regarded as “a continuous media stream included in the file” and “may be enclosed within a MediaDataBox”. Applicant’s arguments do not refer to any of these other teachings, therefore, Applicant’s arguments are unpersuasive.
Applicant also argues that “Further, since Hamza decodes a PCC bitstream until a decoder acquires a global header or in a header of a group of frames unit, it is submitted that Hamza’s configuration cannot be asserted as equivalent to ‘wherein when the geometry data, the attribute data, and the occupancy data are encapsulated in multiple tracks of the file, the multiple tracks include a first track, a second track and a third track, and wherein: the first track includes the geometry data, the second track includes the attribute data, the third track includes the occupancy data, and the multiple tracks further include information for representing a type of at 
Therefore, Applicant’s arguments are unpersuasive. The rejections under Hamza are updated in light of the current amendments but are otherwise maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 15-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 11, 15-16 and 20 recite “decoding”/”decode” “the texture data”. There is insufficient antecedent basis for this limitation in the claims. The Examiner will assume that this refers to the currently added “attribute data”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 10-11, 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/060813 to Hamza et al. (“Hamza”).
Regarding claim 1, Hamza taught a method for transmitting point cloud data (the “transmission” of “point cloud data” comprising a “set of points representing 3D space using coordinates including locations of each point along with one or more attributes” “associated with the one or more of the points”; consider paragraph 0001), the method comprising:
encoding (consider paragraphs 0074 regarding wherein a “source device” includes a “video encoder unit”) geometry data for a location of point cloud data; encoding attribute data for an attribute of the point cloud data (consider, generally, paragraphs 0119-0127 regarding “geometry” and “texture” “tracks”); encoding occupancy data for the point cloud data (consider, generally, paragraphs 0128-0131 regarding “occupancy map” “tracks”); (consider at least paragraph 0093, “Component streams may include one or more video streams (e.g., a video stream for texture, one or two video streams for geometry) and a metadata stream. However, the present disclosure is not limited thereto, and component streams may include any number of metadata streams. The metadata stream may include sub-streams, such as, for example, a sub-stream for occupancy maps and a sub-stream for auxiliary information. The information in the metadata stream may be associated with the geometry frames and may be used for reconstructing 
encapsulating the geometry data, the attribute data and the occupancy data into a file (“V-PCC bitstream”) based on an ISO Base Media File Format (ISOBMFF) scheme (consider, generally, paragraphs 0103-0106 regarding ISOBMFF and specifically in paragraphs 0107-0110 wherein “a V-PCC bitstream” “may be based on ISOBMFF” wherein “a file format for a V-PCC bitstream may be based on the ISOBMFF” wherein “a V-PCC bitstream may be reconstructed as…an ISOBMFF bitstream” including “using “ISOBMFF fragments” that are “mapped” to “GOF units” and also “GOF header data to a MovieFragmentBox” and “GOF video streams and/or GOF metadata (e.g., auxiliary information, occupancy maps, etc.) to a MediaDataBox of the movie fragment)”), 
wherein when the geometry data, the attribute data, and the occupancy data are encapsulated in one or more samples of a single track of the file, the single track includes information for representing a type of at least one of the geometry data, the attribute data, or the occupancy data in a sample of the single track (“V-PCC units” each having a “unit header” and “unit payload”; consider paragraph 0095) (see also paragraph 0105 regarding wherein an “ISOBMFF container” comprises “MovieBox”/”TrackBox”/”trak”/”track”, wherein a “track may represent a continuous media stream included in the file” and “may be enclosed within a may include any of: (1) one or more (e.g., two or three) video streams for any of geometry or texture information; and (2) one or more timed- metadata stream for any of occupancy map or auxiliary information.”) (Examiner’s emphasis added.) (consider further paragraphs 0132-0133 wherein “Global header information may apply to all GOF units within the stream. According to embodiments, global header information may be stored at the sample description of the timed-metadata track which is considered the entry point when parsing a PCC file. According to embodiments, a PCC decoder/player that is decoding/playing the PCC stream may look for this timed-metadata track in the container…the PointCloudSampleEntry may contain a PCCDecoderConfigurationRecord, for example, in order to provide any of: (1) information about the PCC profile of the bitstream; and (2) information about video codecs that the player may need to support in order to decode component streams”)
wherein when the geometry data, the attribute data, and the occupancy data are encapsulated in multiple tracks of the file, the multiple tracks include a first track, a second track and a third track, and wherein: the first track includes the geometry data, the second track includes the attribute data, and the third track includes the occupancy data, and the multiple tracks further include information for representing a type of at least one of the geometry data, the may include any of: (1) one or more (e.g., two or three) video streams for any of geometry or texture information; and (2) one or more timed- metadata stream for any of occupancy map or auxiliary information.”) (again, consider paragraphs 0119-0127 regarding “geometry” and “texture” “tracks” and paragraphs 0128-0131 regarding “occupancy map” “tracks”) (consider paragraphs 0121-0123 regarding information for representing a type of the geometry data and the texture data included respectively within the first and second track)  (consider paragraphs 0128-0129 and 0131 with regards to information for representing a type of occupancy data included within the third track)
	Regarding claim 5, Hamza taught the method of claim 1, wherein the file includes a group box when the file includes multiple tracks, wherein the group box includes information for representing at least one of the first track, the second track or the third track. (consider paragraph 0105-0106 regarding wherein an “ISOBMFF container includes a box, which may be referred to as a MovieBox (moov), which may contain metadata for (e.g., continuous) media streams 

a processor (consider paragraph 0087) configured to:
encode (consider paragraphs 0074 regarding wherein a “source device” includes a “video encoder unit”) a geometry data for a location of point cloud data, attribute data for an attribute of the point cloud data, (consider, generally, paragraphs 0119-0127 regarding “geometry” and “texture” “tracks”) and occupancy data for the point cloud data (consider, generally, paragraphs 0128-0131 regarding “occupancy map” “tracks”); (consider at least paragraph 0093, “Component streams may include one or more video streams (e.g., a video stream for texture, one or two video streams for geometry) and a metadata stream. However, the present disclosure is not limited thereto, and component streams may include any number of metadata streams. The metadata stream may include sub-streams, such as, for example, a sub-stream for occupancy maps and a sub-stream for auxiliary information. The information in the metadata stream may be associated with the geometry frames and may be used for reconstructing a point cloud”, paragraph 0096, “V-PCC units with unit types 2, 3, and 4, may respectively be defined (e.g., in the V-PCC CD) as occupancy, geometry, and attribute data units. These data units represent three (e.g., main) components (e.g., needed) for reconstructing the point cloud” and paragraph 0097, “The payload of occupancy, geometry, and attribute V-PCC units correspond to video data units (e.g., FIEVC NAL units) that may be decoded by the video decoder specified in a corresponding occupancy, geometry, and attribute parameter set V-PCC unit”) and

and a transmitter configured to transmit the file, (consider paragraph 0074 wherein the “source device” includes a “Tx/Rx unit” which may comprises “a transmitter, a receiver or a combination of a transmitter and a receiver” and paragraph 0078 regarding the “transmission” of the “encoded video information”)
wherein when the geometry data, the attribute data, and the occupancy data are encapsulated in one or more samples of a single track of the file, the single track includes information for representing a type of at least one of the geometry data, the attribute data, or the occupancy data in a sample of the single track (“V-PCC units” each having a “unit header” and “unit payload”; consider paragraph 0095) (see also paragraph 0105 regarding wherein an “ISOBMFF container” comprises “MovieBox”/”TrackBox”/”trak”/”track”, wherein a “track may represent a continuous media stream included in the file” and “may be enclosed within a MediaDataBox”), (consider further paragraph 0089 regarding “3D point cloud compression (PCC) standards”) (consider further paragraph 0091, “Referring to FIG. 3, bitstreams, e.g., generated video bitstreams, and metadata may be multiplexed together to generate a V-PCC may include any of: (1) one or more (e.g., two or three) video streams for any of geometry or texture information; and (2) one or more timed- metadata stream for any of occupancy map or auxiliary information.”) (Examiner’s emphasis added.) (consider further paragraphs 0132-0133 wherein “Global header information may apply to all GOF units within the stream. According to embodiments, global header information may be stored at the sample description of the timed-metadata track which is considered the entry point when parsing a PCC file. According to embodiments, a PCC decoder/player that is decoding/playing the PCC stream may look for this timed-metadata track in the container…the PointCloudSampleEntry may contain a PCCDecoderConfigurationRecord, for example, in order to provide any of: (1) information about the PCC profile of the bitstream; and (2) information about video codecs that the player may need to support in order to decode component streams”)
wherein when the geometry data, the attribute data, and the occupancy data are encapsulated in multiple tracks of the file, the multiple tracks include a first track, a second track and a third track, and wherein: the first track includes the geometry data, the second track includes the attribute data, and the third track includes the occupancy data, and the multiple tracks further include information for representing a type of at least one of the geometry data, the attribute data, or the occupancy data in a sample entry in the multiple tracks. (see also paragraph 0105 regarding wherein an “ISOBMFF container” comprises one or more “MovieBox”/”TrackBox”/”trak”/”track”, wherein a “track may represent a continuous media may include any of: (1) one or more (e.g., two or three) video streams for any of geometry or texture information; and (2) one or more timed- metadata stream for any of occupancy map or auxiliary information.”) (again, consider paragraphs 0119-0127 regarding “geometry” and “texture” “tracks” and paragraphs 0128-0131 regarding “occupancy map” “tracks”) (consider paragraphs 0121-0123 regarding information for representing a type of the geometry data and the texture data included respectively within the first and second track)  (consider paragraphs 0128-0129 and 0131 with regards to information for representing a type of occupancy data included within the third track)
Regarding claim 10, Hamza taught the apparatus of claim 6, wherein the file includes a group box when the file includes the multiple tracks, wherein the group box includes information for representing at least one of the first track, the second track or the third track. (consider paragraph 0105-0106 regarding wherein an “ISOBMFF container includes a box, which may be referred to as a MovieBox (moov), which may contain metadata for (e.g., continuous) media streams included in the file (e.g., the container). Metadata may be signaled within the hierarchy of boxes in the MovieBox, e.g., within a TrackBox (trak). A track may represent a continuous media stream included in the file. A media stream may be a sequence of samples, such as audio 
Regarding claim 11, Hamza taught a method for receiving (by a “destination device”; consider paragraphs 0072-0074, 0076 and 0079) point cloud data (“point cloud data” comprising a “set of points representing 3D space using coordinates including locations of each point along 
receiving a file (“V-PCC bitstream”) including geometry data for a location of point cloud data, attribute data for an attribute of the point cloud data, (consider, generally, paragraphs 0119-0127 regarding “geometry” and “texture” “tracks”) and occupancy data for the point cloud data (consider, generally, paragraphs 0128-0131 regarding “occupancy map” “tracks”); decapsulating the file based on an ISO Base Media File Format (ISOBMFF) scheme (consider at least paragraphs 0079-0080 regarding the “reception” of “encoded video information” and wherein the information is “decoded”) (consider further paragraph 0093, “Component streams may include one or more video streams (e.g., a video stream for texture, one or two video streams for geometry) and a metadata stream. However, the present disclosure is not limited thereto, and component streams may include any number of metadata streams. The metadata stream may include sub-streams, such as, for example, a sub-stream for occupancy maps and a sub-stream for auxiliary information. The information in the metadata stream may be associated with the geometry frames and may be used for reconstructing a point cloud”, paragraph 0096, “V-PCC units with unit types 2, 3, and 4, may respectively be defined (e.g., in the V-PCC CD) as occupancy, geometry, and attribute data units. These data units represent three (e.g., main) components (e.g., needed) for reconstructing the point cloud” and paragraph 0097, “The payload of occupancy, geometry, and attribute V-PCC units correspond to video data units (e.g., FIEVC NAL units) that may be decoded by the video decoder specified in a corresponding occupancy, geometry, and attribute parameter set V-PCC unit”) (consider, generally, paragraphs 0103-0106 regarding ISOBMFF and specifically in paragraphs 0107-0110 wherein “a V-PCC bitstream” “may be based on ISOBMFF” wherein “a file format for a V-PCC bitstream may be based on the 
wherein when the geometry data, the attribute data, and the occupancy data are decapsulated in one or more samples of a single track of the file, the single track includes information for representing a type of at least one of the geometry data, the attribute data, or the occupancy data in a sample of the single track (“V-PCC units” each having a “unit header” and “unit payload”; consider paragraph 0095) (see also paragraph 0105 regarding wherein an “ISOBMFF container” comprises “MovieBox”/”TrackBox”/”trak”/”track”, wherein a “track may represent a continuous media stream included in the file” and “may be enclosed within a MediaDataBox”), (consider further paragraph 0089 regarding “3D point cloud compression (PCC) standards”) (consider further paragraph 0091, “Referring to FIG. 3, bitstreams, e.g., generated video bitstreams, and metadata may be multiplexed together to generate a V-PCC bitstream”) (consider further paragraph 0114 wherein “items and/or elements (e.g., boxes), e.g., as illustrated in FIG. 8, may be mapped to (e.g., corresponding) ISOBMFF boxes. According to embodiments, component streams, may be mapped to individual tracks, for example, within a container file. According to embodiments, component streams for a V-PCC stream may include any of: (1) one or more (e.g., two or three) video streams for any of geometry or texture information; and (2) one or more timed- metadata stream for any of occupancy map or auxiliary information.”) (Examiner’s emphasis added.) (consider further paragraphs 0132-0133 wherein “Global header information may apply to all GOF units within the stream. According to embodiments, global header information may be stored at the sample description of the timed-
wherein when the geometry data, the attribute data, and the occupancy data are decapsulated in multiple tracks of the file, the multiple tracks include a first track, a second track and a third track, and wherein: the first track includes the geometry data, the second track includes the attribute data, and the third track includes the occupancy data, and the multiple tracks further include information for representing a type of at least one of the geometry data, the attribute data, or the occupancy data in a sample entry in the multiple tracks and decoding the geometry data, the attribute data, and the occupancy data (again, consider at least paragraphs 0079-0080 regarding the “reception” of “encoded video information” and wherein the information is “decoded”). (see also paragraph 0105 regarding wherein an “ISOBMFF container” comprises one or more “MovieBox”/”TrackBox”/”trak”/”track”, wherein a “track may represent a continuous media stream included in the file” and “may be enclosed within a MediaDataBox”), (consider further paragraph 0089 regarding “3D point cloud compression (PCC) standards”) (consider further paragraph 0091, “Referring to FIG. 3, bitstreams, e.g., generated video bitstreams, and metadata may be multiplexed together to generate a V-PCC bitstream”) (consider further paragraph 0114 wherein “items and/or elements (e.g., boxes), e.g., as illustrated in FIG. 8, may be mapped to (e.g., corresponding) ISOBMFF boxes. According to embodiments, component streams, may be mapped to individual tracks, for example, within a may include any of: (1) one or more (e.g., two or three) video streams for any of geometry or texture information; and (2) one or more timed- metadata stream for any of occupancy map or auxiliary information.”) (again, consider paragraphs 0119-0127 regarding “geometry” and “texture” “tracks” and paragraphs 0128-0131 regarding “occupancy map” “tracks”) (consider paragraphs 0121-0123 regarding information for representing a type of the geometry data and the texture data included respectively within the first and second track)  (consider paragraphs 0128-0129 and 0131 with regards to information for representing a type of occupancy data included within the third track)
Regarding claim 15, Hamza taught the method of claim 11, wherein the file includes a group box when the file includes the multiple tracks, wherein the group box includes information for representing at least one of the first track, the second track or the third track. (consider paragraph 0105-0106 regarding wherein an “ISOBMFF container includes a box, which may be referred to as a MovieBox (moov), which may contain metadata for (e.g., continuous) media streams included in the file (e.g., the container). Metadata may be signaled within the hierarchy of boxes in the MovieBox, e.g., within a TrackBox (trak). A track may represent a continuous media stream included in the file. A media stream may be a sequence of samples, such as audio or video access units of an elementary media stream, and may be enclosed within a MediaDataBox (mdat) that is present at a top-level of the file (e.g., the container). The metadata for each track may include a list of sample description entries, each providing, for example: (1 ) a coding and/or encapsulation format used in the track; and (2) initialization data for processing the format. Each sample may be associated with a sample description entry of the track. An explicit timeline map (e.g., for each track) may be defined using a tool, for example, an edit list. 
Regarding claim 16, Hamza taught an apparatus (“destination device”; consider paragraphs 0072-0074, 0076 and 0079) for receiving point cloud data (“point cloud data” comprising a “set of points representing 3D space using coordinates including locations of each point along with one or more attributes” “associated with the one or more of the points”; consider paragraph 0001), the apparatus comprising:
a receiver configured to receive a file (“V-PCC bitstream”) including geometry data for a location of point cloud data, attribute data for an attribute of the point cloud data (consider, generally, paragraphs 0119-0127 regarding “geometry” and “texture” “tracks”), and occupancy data for the point cloud data (consider, generally, paragraphs 0128-0131 regarding “occupancy 
a processor (consider paragraph 0087) configured to:
decapsulate the file based on an ISO Base Media File Format (ISOBMFF) scheme (consider at least paragraphs 0079-0080 regarding the “reception” of “encoded video information” and wherein the information is “decoded”) (consider further paragraph 0093, “Component streams may include one or more video streams (e.g., a video stream for texture, one or two video streams for geometry) and a metadata stream. However, the present disclosure is not limited thereto, and component streams may include any number of metadata streams. The metadata stream may include sub-streams, such as, for example, a sub-stream for occupancy maps and a sub-stream for auxiliary information. The information in the metadata stream may be associated with the geometry frames and may be used for reconstructing a point cloud”, paragraph 0096, “V-PCC units with unit types 2, 3, and 4, may respectively be defined (e.g., in the V-PCC CD) as occupancy, geometry, and attribute data units. These data units represent three (e.g., main) components (e.g., needed) for reconstructing the point cloud” and paragraph 0097, “The payload of occupancy, geometry, and attribute V-PCC units correspond to video data units (e.g., FIEVC NAL units) that may be decoded by the video decoder specified in a corresponding occupancy, geometry, and attribute parameter set V-PCC unit”) (consider, generally, paragraphs 0103-0106 regarding ISOBMFF and specifically in paragraphs 0107-0110 wherein “a V-PCC bitstream” “may be based on ISOBMFF” wherein “a file format for a V-PCC bitstream may be based on the ISOBMFF” wherein “a V-PCC bitstream may be reconstructed as…an ISOBMFF bitstream” including “using “ISOBMFF fragments” that are “mapped” to “GOF units” and also “GOF header data to a MovieFragmentBox” and “GOF video streams 
wherein when the geometry data, the attribute data, and the occupancy data are decapsulated in one or more samples of a single track of the file, the single track includes information for representing a type of at least one of the geometry data, the attribute data, or the occupancy data in a sample of the single track (“V-PCC units” each having a “unit header” and “unit payload”; consider paragraph 0095) (see also paragraph 0105 regarding wherein an “ISOBMFF container” comprises “MovieBox”/”TrackBox”/”trak”/”track”, wherein a “track may represent a continuous media stream included in the file” and “may be enclosed within a MediaDataBox”), (consider further paragraph 0089 regarding “3D point cloud compression (PCC) standards”) (consider further paragraph 0091, “Referring to FIG. 3, bitstreams, e.g., generated video bitstreams, and metadata may be multiplexed together to generate a V-PCC bitstream”) (consider further paragraph 0114 wherein “items and/or elements (e.g., boxes), e.g., as illustrated in FIG. 8, may be mapped to (e.g., corresponding) ISOBMFF boxes. According to embodiments, component streams, may be mapped to individual tracks, for example, within a container file. According to embodiments, component streams for a V-PCC stream may include any of: (1) one or more (e.g., two or three) video streams for any of geometry or texture information; and (2) one or more timed- metadata stream for any of occupancy map or auxiliary information.”) (Examiner’s emphasis added.) (consider further paragraphs 0132-0133 wherein “Global header information may apply to all GOF units within the stream. According to embodiments, global header information may be stored at the sample description of the timed-metadata track which is considered the entry point when parsing a PCC file. According to embodiments, a PCC decoder/player that is decoding/playing the PCC stream may look for this 
wherein when the geometry data, the attribute data, and the occupancy data are decapsulated in multiple tracks of the file, the multiple tracks include a first track, a second track and a third track, and wherein: the first track includes the geometry data, the second track includes the attribute data, and the third track includes the occupancy data, and the multiple tracks further include information for representing a type of at least one of the geometry data, the attribute data, or the occupancy data in a sample entry in the multiple tracks and decoding the geometry data, the attribute data, and the occupancy data (again, consider at least paragraphs 0079-0080 regarding the “reception” of “encoded video information” and wherein the information is “decoded”). (see also paragraph 0105 regarding wherein an “ISOBMFF container” comprises one or more “MovieBox”/”TrackBox”/”trak”/”track”, wherein a “track may represent a continuous media stream included in the file” and “may be enclosed within a MediaDataBox”), (consider further paragraph 0089 regarding “3D point cloud compression (PCC) standards”) (consider further paragraph 0091, “Referring to FIG. 3, bitstreams, e.g., generated video bitstreams, and metadata may be multiplexed together to generate a V-PCC bitstream”) (consider further paragraph 0114 wherein “items and/or elements (e.g., boxes), e.g., as illustrated in FIG. 8, may be mapped to (e.g., corresponding) ISOBMFF boxes. According to embodiments, component streams, may be mapped to individual tracks, for example, within a container file. According to embodiments, component streams for a V-PCC stream may include any of: (1) one or more (e.g., two or three) video streams for any of geometry or texture information; and (2) one or more timed- metadata stream for any of occupancy map or auxiliary information.”) (again, consider paragraphs 0119-0127 regarding “geometry” and “texture” “tracks” and paragraphs 0128-0131 regarding “occupancy map” “tracks”) (consider paragraphs 0121-0123 regarding information for representing a type of the geometry data and the texture data included respectively within the first and second track)  (consider paragraphs 0128-0129 and 0131 with regards to information for representing a type of occupancy data included within the third track) 
Regarding claim 20, Hamza taught the apparatus of claim 16, wherein the file includes a group box when the file includes the multiple tracks, wherein the group box includes information for representing at least one of the first track, the second track or the third track. (consider paragraph 0105-0106 regarding wherein an “ISOBMFF container includes a box, which may be referred to as a MovieBox (moov), which may contain metadata for (e.g., continuous) media streams included in the file (e.g., the container). Metadata may be signaled within the hierarchy of boxes in the MovieBox, e.g., within a TrackBox (trak). A track may represent a continuous media stream included in the file. A media stream may be a sequence of samples, such as audio or video access units of an elementary media stream, and may be enclosed within a MediaDataBox (mdat) that is present at a top-level of the file (e.g., the container). The metadata for each track may include a list of sample description entries, each providing, for example: (1 ) a coding and/or encapsulation format used in the track; and (2) initialization data for processing the format. Each sample may be associated with a sample description entry of the track. An explicit timeline map (e.g., for each track) may be defined using a tool, for example, an edit list. The edit list may be signalled using an EditListBox, wherein each entry may define part of the track time- line by any of: (1 ) mapping part of the composition timeline; or (2) indicating empty 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang, can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George C Neurauter, Jr./Primary Examiner, Art Unit 2447